—Judgment, Supreme Court, Bronx County (Beverly S. Cohen, J.), entered on or about November 22, 1988, unanimously reversed, on the law and on the facts, and a new trial ordered solely on the issue of damages unless plaintiff, within 20 days after service upon her attorney of a copy of the order to be entered herein, serves and files in the office of the clerk of the trial court a written stipulation consenting to reduce the judgment in her favor to $900,000 with interest, costs and disbursements, and to the entry of an amended judgment in accordance therewith. If plaintiff so stipulates, the judgment as so amended and reduced, is unanimously affirmed.
After a review of the record, the damages appear to us to be excessive to the extent indicated. Plaintiff suffered a torn meniscus and cartilage damage when, in an automobile accident, both knees struck the dashboard of her vehicle. Notwithstanding the prospect for bilateral knee replacements, plaintiff did not suffer any loss of time at work or cessation of normal activities, although she did impose limits. The arthroscopic procedure to which she submitted and her prognosis support an award of $600,000, rather than the $1.2 million apportioned by the jury, for pain and suffering, when compared to awards for similar injuries (see, Menga v Raquet, 150 AD2d 434; Tejada v City of New York, 129 AD2d 697; Holshek v Stokes, 122 AD2d 777).
We find the award of $300,000 for future medical expenses does not deviate materially "from what would be reasonable compensation” (CPLR 5501 [c]). Concur—Murphy, P. J., Asch, Kassal and Rubin, JJ.